Citation Nr: 0640170	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-03 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to non-service-connected Department of 
Veterans Affairs (VA) death pension benefits.

2.  Entitlement to accrued benefits.


WITNESSES AT HEARING ON APPEAL

The appellant and daughter



ATTORNEY FOR THE BOARD

J. Kang, Counsel

INTRODUCTION

The veteran had service in the Philippine Commonwealth Army 
from December 1941 to December 1942 and from January 1946 to 
February 1946.   During this period, he was a prisoner-of-war 
(POW) from May 11, 1942 to December 31, 1942.  The veteran 
died in September 2001, and his surviving spouse is the 
appellant in this matter.  

By a March 2004 RO decision, the appellant's claims of 
service connection for the veteran's cause of death, non 
service-connected death pension, and accrued benefits were 
denied.  The appellant appealed this decision to the Board of 
Veterans' Appeals (Board).  

The appellant was afforded a personal hearing before the 
undersigned Veterans Law Judge in July 2006.  A transcript of 
that hearing is of record. 


FINDINGS OF FACT

1.  The veteran served with the Philippine Commonwealth Army 
from December 1941 to December 1942 and from January 1946 to 
February 1946.  During this period, he was a POW from May 
1942 to December 1942.

2.  The veteran died in September 2001, as a result of 
cardiorespiratory arrest secondary to pneumonia.

3.  At the time of the veteran's death, he had no adjudicated 
service-connected disabilities and there was no claim for VA 
benefits pending at the time of his death.

4.   No competent medical evidence has been submitted or 
identified to demonstrate that the veteran's death was 
related to service.

5.  The decedent did not possess the requisite service to 
qualify for a VA non-service-connected death pension for his 
surviving spouse.

6.   A claim for accrued benefits was not filed within one 
year of the veteran's death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2006).

2.  The service requirements for eligibility for VA non-
service-connected death pension benefits are not met. 38 
U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2006).

3.  The basic legal criteria for establishing entitlement to 
accrued benefits are not met. 38 U.S.C.A. § 5121 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.1000 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002). Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the RO's August 2003 VCAA notice letter was issued 
prior to the initial unfavorable determination in March 2004.  

The appellant and her daughter testified at a hearing held at 
the RO before the Board in July 2006.  As such, the appellant 
has been provided a meaningful opportunity to participate 
effectively in the processing of her claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The Board finds, however, that the VCAA is not applicable to 
the present claims for non service-connected death pension 
benefits and accrued benefits as they involve a question of 
law, and not the facts of the case.  The U. S. Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
has no effect on an appeal where the law is dispositive of 
the matter.  See Manning v. Principi, 16 Vet. App. 534 
(2002).
With regard to the appellant's service connection claim for 
the cause of the veteran's death, the VCAA is applicable in 
this matter.  By the August 2003 notice letter the appellant 
was notified of the evidence and information necessary to 
substantiate her cause of death claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Further, she was also 
notified of the necessary criteria and the reasons that her 
claims had been denied, by means of the discussions in the 
March 2004 decision and the September 2004 statement of the 
case (SOC) and the February 2006 supplemental statement of 
the case (SSOC). 

There is no indication of any relevant records that the RO 
failed to obtain.  In fact, in an April 2006 statement, the 
appellant indicated that she had no additional evidence to 
submit in support of her claims.  Moreover, the appellant 
does not contend that the service as verified by the service 
department is erroneous in such a way as to warrant a further 
request to the service department to verify or re-certify 
additional military service.  See Sarmiento v. Brown, 7 Vet. 
App. 80 (1994).

The Board notes that in a February 2004 letter to the 
appellant, the RO informed her of two requests for evidence 
of treatment from the three health care providers identified 
by the appellant in the October 2003 release form VA 21-4142.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Further, the VCAA notice to the claimant did not include all 
of the types of evidence necessary to establish the five 
elements.  However, this case is being denied based on the 
fact that there is no evidence to establish that the 
appellant is entitled to VA DIC, death pension, and accrued 
benefits.  Despite the inadequate notice, the Board finds no 
prejudice to the claimant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the claimant has been prejudiced 
thereby).  

Because it has not been established that the decedent had the 
required military service to establish eligibility for VA 
death pension benefits, and since there is no additional and 
pertinent information to dispute the service department 
finding, further development would serve no useful purpose.  
See 38 C.F.R. § 3.159(d)(1).  No amount of notice from VA can 
change the decedent's legal status as certified to VA by the 
service department.  The legal outcome is clearly dictated by 
the existing law, regardless of any further notice the 
appellant might receive.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.



Service Connection for the Cause of Death

The appellant applied for VA death benefits in August 2003.  
The marriage certificate reflects that the appellant and the 
veteran were married in February 1938.  The Certificate of 
Death reflects that the veteran died in September 2001 from 
cardiopulmonary arrest secondary to pneumonia.  At the time 
of the veteran's death, the veteran had no adjudicated 
service-connected disabilities.  The claims file reflects 
that the RO denied the veteran's claim of service connection 
for malaria in a September 2001 rating decision.  In a 
September 2001 rating decision, the RO denied this claim 
based on the veteran's failure to report to two scheduled VA 
POW protocol examinations.  He died later that month.  The 
appellant has not maintained that the veteran died from a 
disease that is subject to presumptive service connection 
under 38 C.F.R. § 3.309.

Turning to the evidence in this case, the Board notes that 
service department records reflect the veteran's service in 
the Philippine Commonwealth Army from December 1941 to 
December 1942 and from January 1946 to February 1946.   He 
was a POW from May 11, 1942 to December 31, 1942.  

The Board notes that this is a rebuilt case, as indicated in 
the RO's September 2000 notice letter to the veteran during 
the adjudication of his service connection claim for malaria.  
There are no service medical records available for review.  
The only evidence that dates back to the veteran's period of 
service is an Affidavit for Philippine Army Personnel 
(Affidavit).  In the Affidavit, the veteran indicated that he 
was unable to report for processing "due to his malaria 
sickness which always troubled [him]."  

According to the veteran's December 1999 service connection 
claim, he reported having malaria from December 1942 to 
January 1943.  He requested a POW protocol examination; 
however, he failed to report to two scheduled examinations.  

In a private radiologic report dated in April 1999, hazy 
infiltrates were noted in both basal fields.  The heart 
shadow was not enlarged.  The examiner reported atheromatous 
aorta, intact diaphragmatic leaves, and sulci.  Bony thorax 
and soft tissues were noted to be unremarkable.  The 
examiner's impression was bibasal pneumonia.  In a November 
1999, x-ray studies showed accentuated right basal lung 
markings.  The examiner's impression was right basal 
interstitial pneumonia.  He was placed on Cefalexin and 
Carbocisteine.  

In an October 1999 Certification from the Armed Forces of the 
Philippines Office of the Adjutant General, it was indicated 
that the veteran incurred malaria from December 15, 1942 to 
January 20, 1943.  

In July 2001, VA requested an interpretation of the outside, 
private x-ray reports.  In August 2001, the examiner noted 
faint, scanty interstitial densities in the right upper lobe 
and emphysematous lung fields.  The diagnostic impression was 
minimal interstitial infiltrate, activity undetermined, right 
upper lobe and emphysematous lungs.  Arteriosclerosis with 
accentuated left ventricle was also noted.  

Based upon these findings, the RO denied the veteran's 
service connection claim for malaria in a September 2001 
rating decision.  The RO denied the claim on the basis that 
the veteran's claimed malaria was unsupported by medical 
records during military service.  Further, the evidence 
failed to establish that malaria was acquired within the 
applicable presumptive period.  The veteran died later that 
month from cardiorespiratory arrest due to pneumonia. 

In the appellant's authorization to release medical records 
received in October 2003, she appears to indicate that the 
veteran received home treatment for a 5-day period in April 
1999 for unproductive cough and pneumonia.  However, the RO's 
two attempts to obtain clinical records of this treatment 
were unsuccessful.

In July 2006, the appellant and her daughter both testified 
to the effect that, after being discharged from the military, 
the veteran complained of having back pain in service.  The 
appellant testified that at some point after service the 
veteran complained of occasional breathing difficulty that 
was unresponsive to herbal therapy.  She did not specify a 
time period when the first complaints of respiratory problems 
arose.  The appellant stated that he did not receive medical 
treatment but received herbal therapy.  The daughter 
testified that the earlier recollection she had of her 
father's complaints of breathing difficulty was in 1969.  In 
1994, he was brought to a hospital for treatment of 
complaints of chest pain, breathing difficulty, and abdominal 
pain.  The daughter testified that he was placed on 
intravenous fluids but she was unaware of a final diagnosis.  
Neither the appellant nor her daughter has alleged that the 
veteran's claimed malaria was a contributing factor to the 
cause of the veteran's death.  

In March 2004, the RO denied service connection for the cause 
of the veteran's death due to cardiorespiratory arrest 
secondary to pneumonia.  

Based on a review of the evidence in its entirety, the Board 
notes that the claims file reflects no record of any 
complaints, findings, or treatment for any respiratory 
disease within one year of the veteran's service or in the 
years immediately after his active service.

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.312 (2006).  In short, evidence must be presented showing 
that a service-connected disability is either the principal 
or contributory cause of death. § 3.312.  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."   A contributory cause of 
death must be causally connected to death and must have 
"contributed substantially or materially" to death, "combined 
to cause death," or "aided or lent assistance to the 
production of death."  Id.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A chronic, tropical, or prisoner-of-war related disease 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in or aggravated by service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a) (2006). 

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail).

In this case, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  As noted 
above, the veteran died in September 2001; his certificate of 
death provides that the immediate cause of death was 
cardiorespiratory arrest secondary to pneumonia.  At the time 
of the veteran's death, service connection was not 
established for any disability.  Further, the appellant has 
not shown, and the evidence fails to establish, that the 
veteran's claimed malaria was a contributory cause of his 
death as a result of cardiorespiratory arrest due to 
pneumonia.  

No competent medical evidence has been submitted to show that 
the cardiorespiratory arrest due to pneumonia noted on the 
veteran's death certificate is linked to service.  There is 
no evidence of any respiratory complaints in service.  In 
fact, the veteran's sole complaint of any medical condition 
in service was malaria.  

The appellant testified that the veteran complained of having 
back pain in service and that at some point after service, he 
complained of occasional breathing problems that were 
unresponsive to herbal therapy.  According to testimony from 
the veteran's daughter, her earliest memory of the veteran's 
complaints of breathing difficulty was in 1969, more than 20 
years after his discharge from the military.  However, this 
assertion is unsupported by the competent medical evidence of 
record.  The daughter testified that in 1994 her father was 
medically treated for breathing difficulty, chest and 
abdominal pains, but she was not aware of any final diagnosis 
of these symptoms. 

As such, there is no competent medical evidence that links 
the veteran's death from cardiorespiratory arrest secondary 
to pneumonia to any event in service.  

The Board recognizes the appellant's assertions that the 
veteran's death was the result of service.  Lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the appellant is not competent to provide an opinion 
requiring medical knowledge, such as questions relating to 
causation or etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  As a result, her own assertions do not constitute 
competent medical evidence that the veteran's death was 
related to his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death and that claim is denied.

Death Pension Benefits

The appellant has also claimed entitlement to non service-
connected death pension benefits.  

In this case, VA shall pay pension for non-service-connected 
disability or death to the surviving spouse of each veteran 
of a period of war who met the service requirements 
prescribed in section 1521(j) of this title, or who at the 
time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service- connected 
disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the veteran 
have active military, naval or air service.  See 38 U.S.C.A. 
§§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.  The 
term 'veteran' is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  'Active military, 
naval, and air service' includes active duty. 'Active duty' 
is defined as full-time duty in the Armed Forces.  38 C.F.R. 
§ 3.6(a), (b).  'Armed Forces' consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1. Service 
of veterans enlisted under section 14, Pub. L. 190, 79th 
Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Pub. L. 190. 38 
U.S.C.A. 107; 38 C.F.R. § 3.8 (b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included as qualifying service for compensation 
benefits, but not for pension benefits.

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits.  38 C.F.R. § 3.8(b), (c), and (d).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  See 38 U.S.C.A. § 
107(a); 38 C.F.R. § 3.8.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence demonstrates that the 
decedent lacked qualifying military service for pension 
purposes.  In this regard, the Board observes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that findings by the United States service department 
verifying a person's service 'are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

According to service department records, the decedent's 
service was in the Philippine Commonwealth Army.  As this 
does not constitute qualifying military service for pension 
purposes, the appellant does not meet the basic eligibility 
requirements for VA pension benefits and her claim must be 
denied as a matter of law.  Where, as here, the law and not 
the evidence is dispositive, the matters on appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Accrued benefits

The appellant seeks entitlement to accrued benefits in this 
case.  

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death based on evidence 
in the file at death and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement (i.e., 
the veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  The veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In addition, an 
application for accrued benefits must be filed within 1 year 
after the date of death.  38 C.F.R. § 3.1000(c).

In this case, at the time of the veteran's death in September 
2001, service connection was not in effect for any 
disabilities.  As noted above in this decision, the Board has 
denied the appellant's claim for service connection for the 
cause of the veteran's death.

The appellant's claim for accrued benefits was received at 
the RO in August 2003, almost two years after the veteran's 
death.  Pursuant to VA law, the claim for accrued benefits 
was untimely.  Id.  Therefore, the appellant has no legal 
entitlement to accrued benefits.

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, entitlement 
to accrued benefits is denied.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to VA non-service-connected death pension 
benefits is denied.

Entitlement to accrued benefits is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


